Title: From John Adams to John Tudor, 23 July 1774
From: Adams, John
To: Tudor, John


     
      Dr. Sir
      Braintree July 23. 1774
     
     You will be Surprised I believe, to receive a Letter from me, upon a Matter which I have so little Right to intermeddle with, as the Subject of this. I am Sensible it is a Subject of very great Delicacy: but as it is of equal Importance, to your own Happiness and that of your only Son, I hope and believe you will receive it, as it is really meant, as an Expression of my Friendship both to yourself and him, without any other View or Motive Whatsoever.
     Your Son has never Said a Word to me, but from what I have accidentally heard from others, I have Reason to believe that he is worried and uneasy in his Mind. This Discontent is in danger of producing very disagreable Effects, as it must interrupt his Happiness, and as it may and probably will, if not removed injure his Health, and by discouraging his Mind and depressing his Spirits, disincline him to, or disqualify him, for his Studies and Business.
     I believe, Sir, you are not so sensible as I am, of the Difficulty of a young Gentlemans getting into much Business in the Practice of the Law. It must, in the best of Times, and for the most promising Genius’s be a work of Time.
     
     The present Situation of public affairs is Such as has rendered this Difficulty tenfold greater than ever.
     The Grant from the Crown of Salaries to the Judges, the Proceedings of the two Houses of Assembly in Relation to it, and the general Discontent, throughout all the Counties of the Province, among Jurors and others, concerning it had well nigh ruined the Business of all the Lawyers in the Government before the News of the three late Acts of Parliament arrived. These Acts, have put an End to all Business of the Law in Boston. The Port Act of itself has done much towards this, but the other two Acts, have Spread through the Province Such an Apprehension that there will be no Business for Courts for Some Time to come, that our Business is at present in a manner at an End.
     In this State of Things, I am Sure, it is impossible, that your Sons Business should be Adequate to his necessary Expences, however frugal he may be I have heard that he complains, that it is not.
     His Expences for the Rent of his office, for his Board, and Washing, must amount to a considerable Sum annually, without accounting a Farthing for other transient Charges which a young Gentleman, of the most sober and virtuous Character can no more avoid, than he can those for his Bed and Board. So that it is absolutely impossible, but he must run behind hand and be obliged to run in Debt for Necessaries, unless he either is assisted by his Father, or leaves the Town of Boston, and betakes himself to some distant Place in the Country, where if his Business should not be more his Expences may be vastly less.
     I am well aware of the Follies and Vices So fashionable among many of the young Gentlemen of our Age and Country, and if your Son was infected with them, I would never have become, an Advocate for him, without his Knowledge as I now am, with his Father. I should think the more he was restraind the better.
     But I know him to have a clear Head and an honest faithfull Heart. He is virtuous, Sober, Steady, industrious, and constant to his Office. He is as frugal as he can be, in his Rank and Class of Life, without being mean.
     It is your peculiar Felicity, to have a Son whose Behaviour and Character are thus deserving.
     Now there can be nothing in this Life So exquisitely painfull, to Such a Mind, So humiliating, So mortifying, as to be distrusted by his Father—as to be obliged to borrow of Strangers or to run in Debt and lie at Mercy.
     
     A Small Donation of Real or Personal Estate, made to him now would probably be of more Service to him, than ten times that Sum ten years hence. It would give him a small Income that he could depend upon—it would give him Weight and Reputation in the World, and would Assist him greatly in getting into Business.
     I am under real Concern, lest the Anxiety he now Struggles with should prove fatal to him. I have written this without his Knowledge, and I dont propose ever to acquaint him with it. If you please you may burn this, only I must intreat that you believe it to flow only from real Concern for a young Gentn. whom I greatly esteem.
     
      I am your Friend and humble servant,
      John Adams
     
    